DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 10 (Currently amended)
Claims 2-9 and 11-19 (Original)

Response to Argument
Applicant’s arguments and amendments, filed on 11/23/2020, have been fully considered but are not persuasive because the combination of the prior arts reads on the claims as explained below.
Regarding the Applicant’s arguments, on page 11 of the Remark section, that the prior art(s) does/do not teach the recitation “a first switch control circuit configured to control the first switch based on a level of a voltage generated between the pair of power lines”, the Examiner respectfully disagrees because
Fujiyama teaches in Fig. 12,  a first switch control circuit 4F+ control signal coupled to SW2 configured to control the first switch SW2 based on a level of a voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41 generated between the pair of power lines from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground.

In addition, Sander teaches in Fig. 4B, a first switch control circuit 455+VMOD2, configured to control the first switch 457 based on the level of a voltage VBAT with corresponding Iout detected by 460; VBAT monitored and feedback to controller 454 via 463 per col. 6, lines 48-50, generated between the pair of power lines, the power line carrying current Icell or  Iout; and the return line coupled to ground.
Sander’s voltage VBAT monitored and feedback to controller 454 via 463 per col. 6, lines 48-50.
Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (U.S. 2014/0176043), in view of Sander (U.S. 8217619).

Regarding claim 1, Fujiyama teaches a power supply apparatus (17, Fig. 12) comprising: a power generating circuit (1, Fig. 12; [0177]) configured to convert energy to power and output a voltage (voltage between 1 and SW2, Fig. 12) of the power;
a first switch (SW2, Fig. 12) installed on either or both of a pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12) to which the voltage (voltage between 1 and SW2, Fig. 12) of the power is applied; 
a first switch control circuit (4F+ control signal coupled to SW2, Fig. 12) configured to control the first switch (SW2, Fig. 12) based on a level of a voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between the pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12);
a second switch (SW3, or SW4, or SW5, Fig. 12) installed on a branched line (line(s) of 3+ SW3+23, SW4+23 and 22+SW5, Fig. 12) coupled to the pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12); 
a second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) configured to: control the second switch (SW3, or SW4, or SW5, Fig. 12) based on the level of the voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between 
control the second switch (SW3, or SW4, or SW5, Fig. 12) when a power storage circuit (22 and/or 23, Fig. 12) is charged (abstract, last 2 lines; [0001]) with power generated by the power generating circuit (1, Fig. 12); and the power storage circuit (22 and/or 23, Fig. 12) installed on the branched line (line(s) of 3+ SW3+23, SW4+23 and 22+SW5, Fig. 12) and coupled to the power generating circuit (1, Fig. 12) when the first switch (SW2, Fig. 12) and the second switch  (SW3, SW5, Fig. 12) are set to ON states ([0039], lines 7-9; [0183], lines 22-24 and last 3 lines).
Fujiyama does not explicitly teach (control the second switch) so that the second switch is repeatedly turned on and off (when a power storage circuit is charged).
Sander teaches a power supply apparatus (450, Fig. 4B) comprising: a power generating circuit (451, Fig. 4B) configured to convert energy to power and output a voltage (Vcell, Fig. 4B) of the power;
a first switch (457, Fig. 4B) installed on either or both of a pair of power lines (the power line carrying current Icell or Iout; and the return line coupled to ground, Fig. 4B) to which the voltage (Vcell, Fig. 4B) of the power is applied (via 458, Fig. 4B); a first switch control circuit (455+VMOD2, Fig. 4B) configured to control the first switch (457, Fig. 4B) based on the level of a voltage (VBAT with corresponding Iout detected by 460, Fig. 4B) generated between the pair of power lines (the power line carrying current Icell or  Iout; and the return line coupled to ground, Fig. 4B);

control the second switch (456, Fig. 4B) so that the second switch is repeatedly turned on and off (controlled by pulse width modulator 455, Fig. 4B; col. 5, lines 63-66) when a power storage circuit (453, Fig. 4B, including a rechargeable battery) is charged with power generated by the power generating circuit (451, Fig. 4B); and coupled to (via 461, 457, 458, Fig. 4B) the power generating circuit (451, Fig. 4B) when the first switch (457, Fig. 4B) and the second switch (456, Fig. 4B) are set to ON states (controlled by 455, Fig. 4B; col. 5, lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (control the second switch) so that the second switch is repeatedly turned on and off (when a power storage circuit is charged) of Sander’s into Fujiyama’s, in order to provide a means for fast charge (an inherent characteristic of PWM, col. 5, lines 63-66; Sander).
Regarding claim 2, Fujiyama teaches the power supply apparatus according to claim 1, in view of Sander, wherein the first switch control circuit (4F+ control signal coupled to SW2, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW2, Fig. 12) to control the first switch (SW2, Fig. 12) to the ON state ([0039], lines 7-
the first switch control circuit (4F+ control signal coupled to SW2, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW2, Fig. 12) to control the first switch (SW2, Fig. 12)  to an OFF state (due to insufficient solar power cell [0039], last 3 lines; [0101], last 5 lines; [0032]) when the level of the voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between the pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12) is lower than a second threshold lower than (solar cell output voltage range versus current range of operation; and activation region, sufficient solar power output, in voltage and current, Fig. 2 and 14; that includes the first threshold > second threshold for sufficient and insufficient power for operation) the first threshold, and
wherein the second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) configured to: control the second switch (SW3 or SW5, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW3, SW4, SW5, Fig. 12) to control the second switch (SW3 or SW5, 
the second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW3, SW4, SW5, Fig. 12) to control the second switch (SW3, or SW4, or SW5, Fig. 12) to an OFF state ([0123] [0125] [0156]) when the level of the voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between the pair of power lines is lower than a fourth threshold lower than the third threshold ([0119] [0118] [0156]).
Regarding claim 3, Fujiyama teaches the power supply apparatus according to claim 2, in view of Sander, wherein the third threshold is higher than the first threshold ([0117], lines 1-11; monitored signal exceeds the determination baseline level of solar power output [0177], lines 4-5, 8-11).
Regarding claim 4, Fujiyama teaches the power supply apparatus according to claim 2, in view of Sander, wherein the second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) outputs the control voltage (voltage of control signal from 4F coupled to SW3, SW4, SW5, Fig. 12) to control the second switch (SW3, or SW4, or SW5, Fig. 12) to the ON state ([0178], lines 
Fujiyama does not explicitly teach (control the second switch to the ON state based on a control voltage output from the first switch control circuit and) causing the first switch to be set to the OFF state.
Sander teaches control the second switch (456, Fig. 4B) to the ON state (col. 6, lines 54-58) causing the first switch (457, Fig. 4B) to be set to the OFF state (col. 6, lines 54-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate control the second switch to the ON state causing the first switch to be set to the OFF state of Sander’s into Fujiyama’s, in order to perform a fast charge (an inherent characteristic of PWM, col. 5, lines 63-66; Sander).

Regarding claim 7, Fujiyama teaches the power supply apparatus according to claim 1, in view of Sander, further comprising: an overcharge protection circuit (col. 6, lines 48-50; col. 7, lines 68-69; output voltage monitored and feedback to prevent overcharged; Sander) configured to suppress the amount of power (col. 6, lines 48-53; col. 7, lines 1-2; Sander) to be transmitted from the power generating circuit (451, Fig. 4B) to the power storage circuit (453, Fig. 4B, including a rechargeable battery; Sander) when the level of the voltage (VBAT with corresponding Iout detected by 460, Fig. 4B; 
Regarding claim 8, Fujiyama teaches the power supply apparatus according to claim 1, in view of Sander, wherein the power generating circuit (1, Fig. 12) is a solar cell (abstract, line 1).
Regarding claim 9, Fujiyama teaches the power supply apparatus according to claim 1, in view of Sander, further comprising: a capacitor (C1, Fig. 4B; Sander) coupled to the power generating circuit (451, Fig. 4B; Sander) in parallel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a capacitor coupled to the power generating circuit in parallel of Sander’s into Fujiyama’s, in order to hold the solar cell voltage during the brief switching times so that the solar cell current is essentially constant (col. 6, lines 58-60; Sander).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (U.S. 2014/0176043) and Sander (U.S. 8217619), as applied above in claim 1, in view of Fujita (U.S. 2006/0012336).
Regarding claim 5, Fujiyama teaches the power supply apparatus according to claim 1, in view of Sander. The combination does not explicitly teach (wherein the first switch 
Fujita teaches in Fig. 7, wherein the first switch (28) includes: a first transistor (28a) installed on either or both of the pair of power lines (line connect 90+ to 28 and line connect 90- to ground) and coupled to a first diode (280a) between a drain and source of the first transistor (28a), and a second transistor (28b) coupled to a second diode (280b) between a drain and a source of the second transistor (28b) and installed on either or both of the pair of power lines so that the orientation of the second diode (280b) is opposite to the orientation of the first diode (280a); and 
the second switch (21X) includes: a third transistor (21Xa) installed on the branched line and coupled to a third diode (diode connected to 21Xa) between a drain and source of the third transistor (21Xa), and a fourth transistor (21Xb) coupled to a fourth diode (diode connected to 21Xb) between a drain and source of the fourth transistor (21Xb) and installed on the branched line (line connects 28 to 21X) so that the .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (U.S. 2014/0176043) and Sander (U.S. 8217619), as applied above in claim 1, in view of Shim (U.S. 2013/0257383).
Regarding claim 6, Fujiyama teaches the power supply apparatus according to claim 1, in view of Sander. The combination does not explicitly teach further comprising: an over-discharge protection circuit configured to stop discharge from the power storage 
Shim teaches an over-discharge protection circuit ([0047] [0049]) configured to stop discharge from the power storage circuit ([0047] [0049]) when the level of a charging voltage (of 10, Fig. 1) of the power storage circuit (10, Fig. 1) is lower than a predetermined level ([0049]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an over-discharge protection circuit configured to stop discharge from the power storage circuit when the level of a charging voltage of the power storage circuit is lower than a predetermined level of Shim’s into Fujiyama’s, in view of Sander’s, in order to protect the battery ([0049]; Shim).

Claims 10-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (U.S. 2014/0176043), in view of Sander (U.S. 8217619) and further in view of Yamamoto (U.S. 2017/0294691).
Regarding claim 10, Fujiyama teaches communication apparatus comprising:
a power generating circuit (1, Fig. 12; [0177]) configured to convert energy to power and output a voltage (voltage between 1 and SW2, Fig. 12) of the power;
a first switch (SW2, Fig. 12) installed on either or both of a pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to 
a first switch control circuit (4F+ control signal coupled to SW2, Fig. 12) configured to control the first switch (SW2, Fig. 12) based on a level of a voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between the pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12);
 a second switch (SW3, or SW4, or SW5, Fig. 12) installed on a branched line (line(s) of 3+ SW3+23, SW4+23 and 22+SW5, Fig. 12) coupled to the pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12); 
a second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) configured to: control the second switch (SW3, or SW4, or SW5, Fig. 12) based on the level of the voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between the pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12), and 
 control the second switch (SW3, or SW4, or SW5, Fig. 12) when a power storage circuit (22 and/or 23, Fig. 12) is charged (abstract, last 2 lines; [0001]) with power generated by the power generating circuit (1, Fig. 12); and

Fujiyama does not explicitly teach (control the second switch) so that the second switch is repeatedly turned on and off (when a power storage circuit is charged).
Sander teaches a power supply apparatus (450, Fig. 4B) comprising: a power generating circuit (451, Fig. 4B) configured to convert energy to power and output a voltage (Vcell, Fig. 4B) of the power;
a first switch (457, Fig. 4B) installed on either or both of a pair of power lines (the power line carrying current Icell or  Iout; and the return line coupled to ground, Fig. 4B) to which the voltage (Vcell, Fig. 4B) of the power is applied (via 458, Fig. 4B); a first switch control circuit (455+VMOD2, Fig. 4B) configured to control the first switch (457, Fig. 4B) based on the level of a voltage (VBAT with corresponding Iout detected by 460, Fig. 4B) generated between the pair of power lines (the power line carrying current Icell or  Iout; and the return line coupled to ground, Fig. 4B);
a second switch (456, Fig. 4B) installed on a branched line (line of 456 coupled between Vswitch and ground, Fig. 4B) coupled to the pair of power lines (the power line carrying current Icell or  Iout; and the return line coupled to ground, Fig. 4B); a second switch control circuit (455+VMOD1, Fig. 4B) configured to: control the second switch 
control the second switch (456, Fig. 4B) so that the second switch is repeatedly turned on and off (controlled by pulse width modulator 455, Fig. 4B; col. 5, lines 63-66) when a power storage circuit (453, Fig. 4B, including a rechargeable battery) is charged with power generated by the power generating circuit (451, Fig. 4B); and coupled to (via 461, 457, 458, Fig. 4B) the power generating circuit (451, Fig. 4B) when the first switch (457, Fig. 4B) and the second switch (456, Fig. 4B) are set to ON states (controlled by 455, Fig. 4B; col. 5, lines 63-66). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (control the second switch) so that the second switch is repeatedly turned on and off (when a power storage circuit is charged) of Sander’s into Fujiyama’s, in order to provide a means for fast charge (an inherent characteristic of PWM, col. 5, lines 63-66; Sander).
The combination does not teach a wireless communication circuit coupled to the power generating circuit (when the first switch is set to the ON state, and coupled to the power storage circuit when the second switch is set to the ON state).
Yamamoto teaches a wireless communication circuit (213 of 200, Fig. 2) coupled to the power generating circuit (100, Fig. 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a wireless communication circuit coupled to the power generating circuit of 
Regarding claim 11, Fujiyama teaches the communication apparatus according to claim 10, in view of Sander and further in view of Yamamoto, further comprising: a sensor (211, 212 Fig. 2; Yamamoto) configured coupled to the power storage circuit (100, Fig. 2; Yamamoto) when the second switch (160 or 180, Fig. 10; Yamamoto) is set to an ON state ([0093] [0095]; Yamamoto), wherein the wireless communication circuit (213 of 200, Fig. 2; Yamamoto) wirelessly transmits data ([0070]; Yamamoto) acquired by the sensor to an external device (20, Fig. 1 [0070]; Yamamoto).
Regarding claim 12, Fujiyama teaches the communication apparatus according to claim 10, in view of Sander and further in view of Yamamoto, wherein the first switch control circuit (4F+ control signal coupled to SW2, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW2, Fig. 12) to control the first switch (SW2, Fig. 12) to the ON state ([0039], lines 7-13; [0100], lines 4-7, 13-17) when the level of the voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between the pair of power lines (power line from 1 to 3 via SW2, and to 22 via SW5; and the returned line coupled to ground, Fig. 12) is higher than a first threshold ([0177], lines 4-5, 8-11; solar cell output voltage range versus current range of operation; and activation region, sufficient solar power output, in voltage and current, Fig. 2 and 14), and 
the first switch control circuit (4F+ control signal coupled to SW2, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW2, Fig. 12) to control 
wherein the second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) configured to: control the second switch (SW3 or SW5, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW3, SW4, SW5, Fig. 12) to control the second switch (SW3 or SW5, Fig. 12) to the ON state ([0178], lines 1-5, SW3 and SW2 turned on [0177], lines 1-13) when the level of the voltage (voltage at connection point of 1, SW2 and 41 that corresponds to current sensed by 41, Fig. 12) generated between the pair of power lines is higher than ([0117], lines 1-11; [0115], lines 3-4; [0116], lines 4-5) a third threshold ([0117], lines 1-11; monitored signal of exceeds the determination baseline level of solar power output [0177], lines 4-5, 8-11; [0138]), and 
the second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) outputs a control voltage (voltage of control signal from 4F coupled to SW3, SW4, SW5, Fig. 12) to control the second switch (SW3, or 
Regarding claim 13, Fujiyama teaches the communication apparatus according to claim 11, in view of Sander and further in view of Yamamoto, wherein the third threshold is higher than the first threshold ([0117], lines 1-11; monitored signal exceeds the determination baseline level of solar power output [0177], lines 4-5, 8-11).
Regarding claim 14, Fujiyama teaches the communication apparatus according to claim 11, in view of Sander and further in view of Yamamoto, wherein the second switch control circuit (4F+ corresponding control signal(s), not shown, coupled to SW3, SW4, SW5, Fig. 12) outputs the control voltage (voltage of control signal from 4F coupled to SW3, SW4, SW5, Fig. 12) to control the second switch (SW3, or SW4, or SW5, Fig. 12) to the ON state ([0178], lines 1-5, SW3 and SW2 turned on [0177], lines 1-13) based on ([0117], lines 1-11; [0177], lines 4-5, 8-11) a control voltage output (voltage of control signal from 4F coupled to SW2, Fig. 12) from the first switch control circuit (4F+ control signal coupled to SW2, Fig. 12) 
Fujiyama does not explicitly teach (control the second switch to the ON state based on a control voltage output from the first switch control circuit and) causing the first switch to be set to the OFF state.


Regarding claim 17, Fujiyama teaches the communication apparatus according to claim 11, in view of Sander and further in view of Yamamoto, further comprising: an overcharge protection circuit (col. 6, lines 48-50; col. 7, lines 68-69; output voltage monitored and feedback to prevent overcharged; Sander) configured to suppress the amount of power (col. 6, lines 48-53; col. 7, lines 1-2; Sander) to be transmitted from the power generating circuit (451, Fig. 4B; Sander) to the power storage circuit (453, Fig. 4B, including a rechargeable battery; Sander) when the level of the voltage (VBAT with corresponding Iout detected by 460, Fig. 4B; Sander) generated between the pair of power lines (the power line carrying current Icell or  Iout; and the return line coupled to ground, Fig. 4B; Sander) is higher than a predetermined level (col. 6, lines 48-53; col. 7, lines 1-2; Sander). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an overcharge protection circuit of Sander’s into Fujiyama’s, in view of Yamamoto’s, in order to protect the battery.
Regarding claim 18, Fujiyama teaches the communication apparatus according to claim 11, in view of Sander and further in view of Yamamoto, wherein the power generating circuit (1, Fig. 12) is a solar cell (abstract, line 1).
Regarding claim 19, Fujiyama teaches the communication apparatus according to claim 11, in view of Sander and further in view of Yamamoto, further comprising: a capacitor (C1, Fig. 4B; Sander) coupled to the power generating circuit (451, Fig. 4B; Sander) in parallel. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a capacitor coupled to the power generating circuit in parallel of Sander’s into Fujiyama’s, in view of Yamamoto, in order to hold the solar cell voltage during the brief switching times so that the solar cell current is essentially constant (col. 6, lines 58-60; Sander).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (U.S. 2014/0176043), Sander (U.S. 8217619) and Yamamoto (U.S. 2017/0294691), as applied above in claim 10, in view of Fujita (U.S. 2006/0012336).
Regarding claim 15, Fujiyama teaches the communication apparatus according to claim 11, in view of Sander and further in view of Yamamoto. The combination does not explicitly teach wherein the first switch includes: a first transistor installed on either or both of the pair of power lines and coupled to a first diode between a drain and source of the first transistor, and a second transistor coupled to a second diode between a drain and a source of the second transistor and installed on either or both of the pair of power lines so that the orientation of the second diode is opposite to the orientation of the first diode; 
Fujita teaches in Fig. 7, wherein the first switch (28) includes: a first transistor (28a) installed on either or both of the pair of power lines (line connect 90+ to 28 and line connect 90- to ground) and coupled to a first diode (280a) between a drain and source of the first transistor (28a), and a second transistor (28b) coupled to a second diode (280b) between a drain and a source of the second transistor (28b) and installed on either or both of the pair of power lines so that the orientation of the second diode (280b) is opposite to the orientation of the first diode (280a); and 
the second switch (21X) includes: a third transistor (21Xa) installed on the branched line and coupled to a third diode (diode connected to 21Xa) between a drain and source of the third transistor (21Xa), and a fourth transistor (21Xb) coupled to a fourth diode (diode connected to 21Xb) between a drain and source of the fourth transistor (21Xb) and installed on the branched line (line connects 28 to 21X) so that the orientation of the fourth diode (diode connected to 21Xb) is opposite to the orientation of the third diode (diode connected to 21Xa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate (wherein the first switch includes): a first transistor installed on either or both of the pair of power lines and coupled to a first diode between a drain and source of the .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fujiyama (U.S. 2014/0176043), Sander (U.S. 8217619) and Yamamoto (U.S. 2017/0294691), as applied above in claim 10, in view of Shim (U.S. 2013/0257383).
Regarding claim 16, Fujiyama teaches the communication apparatus according to claim 11, in view of Sander and further in view of Yamamoto. The combination does not explicitly teach further comprising: an over-discharge protection circuit configured to stop discharge from the power storage circuit when the level of a charging voltage of the power storage circuit is lower than a predetermined level.
Shim teaches an over-discharge protection circuit ([0047] [0049]) configured to stop discharge from the power storage circuit ([0047] [0049]) when the level of a charging voltage (of 10, Fig. 1) of the power storage circuit (10, Fig. 1) is lower than a predetermined level ([0049]). It would have been obvious to one of ordinary skill in the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571)270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG V BUI/
Examiner, Art Unit 2859
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        March 12, 2021